DISSENTING OPINION.
Dissenting opinion by
Smith, Judge,
with whom De Vries, Judge, concurs:
We regret that we find ourselves unable to agree with the majority opinion in this case. The particular kind of Dronsfield patent steel grinder involved in the appeal is a machine in the sense that it has reciprocating parts which, cooperating together, produce the mechanical result for which the grinder was designed. As the grinder is a machine designed for sharpening the card-clothing of carding machines, it is a machine tool within the meaning of paragraph 165, *234unless it be held to be incomplete because the supports upon which it is to be mounted are attached to the carding machine and not to the grinder and are not imported with it. The grinders are substitutes for a class of articles known as strickels, a kind of hand tool, and in the condition in which they are imported they are ready for use and do not require the application to them of any manufacturing processes or the addition of other parts in order to enable them to perform the function for which they-were made. That they may grind the card-clothing it suffices to put them on the supports provided for them on the carding machine and then apply power to the pulley which is fitted to the grinder. The article in question, being rea,dy for use, must be regarded, we think, as complete, and therefore dutiable as claimed by the importers.